DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 Statutory Category:
Claims 1-5 have been identified as a Process.
Claims 6-10 have been identified as a machine.
Claims 11-15 have been identified as a composition of matter.

Step 2A Prong 1 Judicial exception: 
The following claim limitations have been identified as directed to a mental process.
Claim 1: A text query method, comprising: …
Claims 1, 6, and 11:
identifying intention information and feature information of a query text, wherein the intention information is used to indicate intention of the query text; 
according to the intention information, determining a query interface for querying the intention; and 
querying a query result matching the feature information in information corresponding to the intention through the query interface.  
The process of identifying intention information and feature information from query text may be performed by the human mind via an observation of the query text.  A human can observe text and determine intention and feature information of the text.  The recitation of what the intention information is used to indicate does not detail how the information is obtained, nor does it prohibit a human from identifying the intention via observation of the text.
One of ordinary skill in the art may reasonably read the “query interface” to be the device, system or a second human in which a first human can interact.  The process of determining said query interface may be performed by a human being making an evaluation of the intention, or forming a judgment call regarding who/what is the best way to execute the query.  For example, a person looking to travel to Greece, may determine it is best to find a travel agent failure with Greece.
One of ordinary skill in the art will recognize the term query as reasonably including questions and inquiries.  A person asking a travel agent what trips are available executing a query to said travel agent.

Claims 2, 7, and 12: wherein the feature information comprises at least one of the following: entity information and time information.  
The claim appears to further define the information analyzed.  The recitation of what type of information is present in the query does not appear to change the functionality of the device.  When read as a whole, the claims appear to be directed to a mental process as detailed above.

Claims 3, 8 and 13: wherein the entity information is entity information of the query text identified through a language model; and/or, 
the time information comprises at least one of 
time point information and time period information; 
the time point information is analyzed from time description information; 
the time period information is analyzed from the time description information according to the time point information; and 
the time description information is time description information extracted from the query text.  
	The claim appears to further define the mental process used to perform the observations and make the evaluations and judgements.  A human being would identify the specific language of the query as a language model, and would analyze the query through the specific language in which the query is formulated.  The specific dates and times involved in the query would be determined based on the text of the query itself.  If a human being says that they would like to perform a trip in early spring, the travel agent would have to determine the specific dates that that would include based in their understanding of what would qualify as early spring.

Claims 4, 9, and 14: wherein the time point information is obtained in the following manner: 
normalizing the time description information to obtain time normalization information; 
querying a time analysis rule matching the time normalization information; 
in case that there are multiple time analysis rules matching the time normalization information, using a preset conflict resolution strategy to select a target time analysis rule to analyze the time normalization information to obtain the time point information; 
in case that there is only one time analysis rule matching the time normalization information, using the time analysis rule to analyze the time normalization information to obtain the time point information. 
A human travel agent would have to normalize the time information into the format that they need to determine hotel availabilities and airline options.  A human travel agent may have to determine the specific time based on a cultural understanding of temporal events the customer may use.  For example, if the customer says that they which to travel for New Years, the travel agent may have to ask the customer where they wish to travel, as the Chinese New Year is on a different day than the European New Year for example.  The process of asking the customer questions would be recognized by one of ordinary skill in the art as a preset conflict resolution strategy.
 
Claims 5, 10, and 15: The method according to claim 1, wherein the intention information comprises multi-level intention information; 
the query interface is a query interface for querying a target intention indicated by target intention information; 
the target intention information is first- level intention information in the multi-level intention information; 
wherein the querying a query result matching the feature information in information corresponding to the intention through the query interface, comprises: 
through the query interface, querying the query result matching the feature information in target type information corresponding to the target intention; 
wherein an information type of the target type information matches intention represented by other intention information, the target type information is information corresponding to the target intention, and the other intention information is intention information other than the target intention information in the multi-level intention information.
	This claim appears to further define how the person answering the question would contemplate the answer.  A customer may formulate a multi-level intention inquiry, by stating multiple requirements for a trip.  An experience travel agent would process such an inquiry by contemplating the customers intention, and making observations and evaluations of underlying data elements, to determine the best results.
  

Step 2A Prong 2 Integration into a practical application:
The following claim limitations have been identified as additional elements, not part of the abstract idea itself:
Claim 6: An electronic device, comprising: 
at least one processor; and 
a memory communicatively connected to the at least one processor; 
wherein, the memory stores instructions executable by the at least one processor to enable the at least one processor to implement: …

Claim 11: A non-transitory computer-readable storage medium storing computer instructions for causing the computer to perform: …

These claim limitations appear to recite the use of a general-purpose machine that is merely implementing the abstract idea within a computer environment.  The mere recitation of a computer device to implement an abstract idea is not sufficient to amount to a practical application of the abstract idea.  See MPEP 2106.05(b)(I)
When taken individually or viewed as an ordered combination the claims as a whole do not appear to be integrated into a practical application.

Step 2B Significantly more:
These claim limitations appear to recite the use of a general-purpose machine that is merely implementing the abstract idea within a computer environment.  The mere recitation of a computer device to implement an abstract idea is not sufficient to amount to a practical application of the abstract idea.  See MPEP 2106.05(b)(I)
When taken individually or viewed as an ordered combination the claims as a whole do not appear to amount to significantly more than the abstract idea.

Conclusion:
	Based on the above rational the claims have been deemed to ineligible subject matter under 35 USC 101.
	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claims 1, 6, and 11, Claim 1 recites the limitation "querying a query result matching the feature information in information corresponding to the intention through the query interface".  
There is insufficient antecedent basis for this limitation in the claim.  The reference to “information corresponding to the intention” lacks antecedent basis.  No such element has been defined.  Each unique claim element is expected to have a corresponding unique claim label, and each unique claim label is expected to refer to single unique claim element.  The claims have previously defined “intention information” and “feature information”.  The recitation of “information” is unclear as it is unclear if the applicant is attempting to refer to one of these two previously defined information, or attempting to define a new information.  The recitation of “the intention” lacks antecedent basis as it is unclear if applicant is attempting to refer to the previously defined intention information, or attempting to define a new claim element.
The meaning of this claim limitation is unclear.  It is unclear what is matching what.  The claim may reasonably be interpreted to mean that the query interface identified the query result, by matching the query result to the feature information.  The claim limitation may reasonably be interpreted to mean that the query interface was queried to identify the query result by matching the feature information with the intention information.  The claim limitation may reasonably be interpreted to mean that the query interface was queried to identify the query result wherein the query result matches the feature information and corresponds to the intention information.
For examination purposes this claim limitation has been construed to mean --querying through the query interface to obtain a query result, the query result matching the feature information, the query result corresponding to the intention information --.

With regard to claims 3, 8, and 13, claim 3 recites “the time point information is analyzed from time description information”.  This claim limitation lacks antecedent basis.  No such time description information has been defined in the claims.  For examination purposes this claim limitation has been construed to mean --the time point information is analyzed from a time description--. 
The claims further recite “the time description information is time description information extracted from the query text”.  This claim limitation contains duplicated language that renders the meaning of the claim unclear.  The recitation of time description information being time description information is circular in definition and does not provide any insight regarding what the time description information is.  The repeated language merely serves to add confusion to the claim language.  For examination purposes this claim limitation has been construed to mean -- the time description is extracted from the query text--.

With regard to claims 5, 10, and 15, claim 5 recites “the query interface is a query interface for querying a target intention indicated by target intention information”.  This claim limitation lacks antecedent basis.  The claim appears to define two distinct query interfaces using the same claim label.  Should the claims be intended to define a single query interface, the recitation of “the query interface is a query interface” is duplicated language that renders the meaning of the claim unclear.  The language is circular in definition and does not provide any insight regarding what a query interface is.
The recitation of “target intention information” lacks antecedent basis.  No such claim element has been defined.  
For examination purposes this claim limitation has been construed to mean -- the query interface is for querying a target intention indicated by the intention information--.

With regard to claims 5, 10, and 15, claim 5 recites “wherein the querying a query result matching the feature information in information corresponding to the intention through the query interface, comprises”.  This claim limitation appears to contain the same confusion as is detailed with regard to the parent claims above.  Furthermore, the claim introduces antecedent basis issues, as the claim language appears to define a new “query result”.  For examination purposes this claim limitation has been construed to refer to --the query result-- and has been interpreted as referring to the querying step defined in the parent claims.

With regard to claims 5, 10, and 15, claim 5 recites “querying the query matching the feature information in target type information corresponding to the target intention”.  This claim limitation lacks antecedent basis.  No such “target type information” has previously been defined.  For examination purposes this claim limitation has been construed to mean -- querying the query matching the feature information corresponding to the target intention --.

With regard to claims 5, 10, and 15, claim 5 recites “wherein an information type of the target type information matches intention represented by other intention information, the target type information is information corresponding to the target intention, and the other intention information is intention information other than the target intention information in the multi-level intention information.”  This claim limitation lacks antecedent basis.  The claim has previously defined multiple different intention and information claim elements.  The repeated recitation of “intention” and “information” does not clarify which data element is being referenced or if a new element is being defined.  It is suggested that the claim be amended to use a single claim label for each unique claim element.  For examination purposes this claim limitation has been construed to mean -- wherein a second type of the intention information matches second-level intention information, the target intention information corresponding to the first-level intention, and the second-level intention information is in the multi-level intention information--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 10-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anastasakos [2015/0286747].

	With regard to claim 1, Anastasakos teaches A text query method, comprising: 
identifying intention information (Anastasakos, ¶111 At 224, an intent of user input may be detected.  For example, text contained in user input may be analyzed to determine an intent of the user input”) and feature information (Anastasakos, ¶116 At 230, entity representation(s) contained in user input may be tagged with entity type(s); ¶122 “At 240, a surface form of an entity may be detected within an entity representation.  In various embodiments, a surface form, ambiguous entity representation or other type of expression (e.g., a temporal expression…) of a query text (Anastasakos, ¶105 At 210, user input expressed as text may be received”), wherein the intention information is used to indicate intention of the query text (Anastasakos, ¶111 At 224, an intent of user input may be detected.  For example, text contained in user input may be analyzed to determine an intent of the user input”); 
according to the intention information (Anastasakos, ¶137 “a target of the constructed response may be selected and/or determined by matching an actual result desired by a user to a particular application that is configured to and/or capable of providing an application response that is scoped to the actual result desired by the user.  An actual result desired by a user may be determined, for example, based on a detected intent of user input” wherein the particular application is the domain, and the actual result is determined by the detected intent), determining a query interface (Anastasakos, ¶107 “At 222, a domain of user input may be detected”) for querying the intention (Anastasakos, ¶137 “a target of the constructed response may be selected and/or determined by matching an actual result desired by a user to a particular application that is configured to and/or capable of providing an application response that is scoped to the actual result desired by the user.  An actual result desired by a user may be determined, for example, based on a detected intent of user input”); and 
querying (Anastasakos, ¶129 At 260, a request maybe construed using the normalized value”) a query result (Anastasakos, ¶129 “a constructed request may be configured to yield a result that is scoped to a specific result with respect to a specific normalized entity”) matching the feature information (Anastasakos, ¶125 “At 250, a surface form may be mapped to a normalized value.  In various embodiments, a surface form of an entity, ambiguous entity representation or other type of expression … may be resolved, normalized and/or mapped to a normalized value”) in information corresponding to the intention (Anastasakos, ¶137 “a target of the constructed response may be selected and/or determined by matching an actual result desired by a user to a particular application that is configured to and/or capable of providing an application response that is scoped to the actual result desired by the user.  An actual result desired by a user may be determined, for example, based on a detected intent of user input” wherein the particular application is the domain, and the actual result is determined by the detected intent) through the query interface (Anastasakos, ¶130 “a request using a normalized value may be construed for… services related to a particular domain”).  

With regard to claims 2, 7, and 12 Anastasakos further teaches wherein the feature information (Anastasakos, ¶116 At 230, entity representation(s) contained in user input may be tagged with entity type(s); ¶122 “At 240, a surface form of an entity may be detected within an entity representation,.  In various embodiments, a surface form, ambiguous entity representation or other type of expression (e.g., a temporal expression…) comprises at least one of the following: entity information (Anastasakos, ¶116) and time information (Anastasakos, ¶122).  

With regard to claims 3, 8 and 13 Anastasakos further teaches wherein the entity information is entity information of the query text identified through a language model (Anastasakos, ¶79 “As another example of normalization, language understanding framework 140 may be configured to perform normalization using an entity normalization index.  By way of illustration and not limitation, received user input may represent a query for an entity and/or entity attribute, and language understanding framework 140 may be configured to employ an entity normalization index for retrieving a normalized value and/or a list of most relevant normalized valued”); and/or, 
the time information (Anastasakos, ¶150 “In this example, a normalization may involve mapping the temporal expression “recent” to a normalized date range value with respect to a current time reference and/or query session related time reference”) comprises at least one of 
time point information as the current time reference and/or query session related time reference (Id) and time period information as the normalized date range value (Id); 
the time point information as the current time reference and/or query session related time reference (Id) is analyzed from time description information as the text “recent” (Id); 
the time period information as the normalized date range value (Id) is analyzed from the time description information as the text “recent” (Id) according to the time point information as the current time reference and/or query session related time reference (Id); and 
the time description information is time description information extracted from the query text as most recent (Anastasakos, ¶150 “Table 1 (below) shows an example which the surface form “most recent” is tagged with an entity type “releaseDate”).  

With regard to claims 5, 10 and 15 Anastasakos further teaches wherein the intention information comprises multi-level intention (Anastasakos, ¶86 “receive user input containing text representing one or more phrases, sub-phrases, and/or other type of surface form of an entity”) information; 
the query interface is a query interface for querying a target intention indicated (Anastasakos, ¶111 At 224, an intent of user input may be detected.  For example, text contained in user input may be analyzed to determine an intent of the user input”) by target intention information as a first phrase, sub-phrase, and/or other type of surface form of an entity (Anastasakos, ¶86 “receive user input containing text representing one or more phrases, sub-phrases, and/or other type of surface form of an entity”); 
the target intention information is first- level intention information in the multi-level intention information as a first phrase, sub-phrase, and/or other type of surface form of an entity (Anastasakos, ¶86 “receive user input containing text representing one or more phrases, sub-phrases, and/or other type of surface form of an entity”); 
wherein the querying a query result (Anastasakos, ¶129 “a constructed request may be configured to yield a result that is scoped to a specific result with respect to a specific normalized entity”) matching the feature information (Anastasakos, ¶125 “At 250, a surface form may be mapped to a normalized value.  In various embodiments, a surface form of an entity, ambiguous entity representation or other type of expression … may be resolved, normalized and/or mapped to a normalized value”) in information corresponding to the intention (Anastasakos, ¶137 “a target of the constructed response may be selected and/or determined by matching an actual result desired by a user to a particular application that is configured to and/or capable of providing an application response that is scoped to the actual result desired by the user.  An actual result desired by a user may be determined, for example, based on a detected intent of user input” wherein the particular application is the domain, and the actual result is determined by the detected intent) through the query interface (Anastasakos, ¶130 “a request using a normalized value may be construed for… services related to a particular domain”), comprises: 
through the query interface (Anastasakos, ¶130 “a request using a normalized value may be construed for… services related to a particular domain”), querying the query result (Anastasakos, ¶129 “a constructed request may be configured to yield a result that is scoped to a specific result with respect to a specific normalized entity”) matching the feature information (Anastasakos, ¶125 “At 250, a surface form may be mapped to a normalized value.  In various embodiments, a surface form of an entity, ambiguous entity representation or other type of expression … may be resolved, normalized and/or mapped to a normalized value”) in target type information as a target phrase, sub-phrase, and/or other type of surface form of an entity (Anastasakos, ¶86 “receive user input containing text representing one or more phrases, sub-phrases, and/or other type of surface form of an entity”) corresponding to the target intention (Anastasakos, ¶111 “text contained in user input may be analyzed to determine an intent of the user input”); 
wherein an information type of the target type information matches intention represented by other intention information, the target type information is information corresponding to the target intention, and the other intention information is intention information other than the target intention information in the multi-level intention information (Anastasakos, ¶86 “receive user input containing text representing one or more phrases, sub-phrases, and/or other types of surface form an entity… Language understanding framework 140 may use one or more features extracted from user input to request and/or retrieve one or more normalized entities, normalized entity attributes, and/or normalized values from an entity normalization index”; see 112 rejection above regarding claim interpretation).
  
With regard to claim 6 Anastasakos teaches An electronic device (Anastasakos, ¶45 “a server computer”), comprising: 
at least one processor (Anastasakos, ¶47 “at least one processor 132”); and 
a memory (Anastasakos, ¶47 “memory 134”) communicatively connected (Anastasakos, ¶46 “computing devices that are connected to each other through network… and/or other forms of direct and/or indirect connections”) to the at least one processor (Anastasakos, ¶47 “at least one processor 132”); 
wherein, the memory stores instructions executable by the at least one processor to enable the at least one processor to implement (Anastasakos, ¶49 “instructions for execution by computer system 130”): 
identifying intention information (Anastasakos, ¶111 At 224, an intent of user input may be detected.  For example, text contained in user input may be analyzed to determine an intent of the user input”) and feature information (Anastasakos, ¶116 At 230, entity representation(s) contained in user input may be tagged with entity type(s); ¶122 “At 240, a surface form of an entity may be detected within an entity representation.  In various embodiments, a surface form, ambiguous entity representation or other type of expression (e.g., a temporal expression…) of a query text (Anastasakos, ¶105 At 210, user input expressed as text may be received”), wherein the intention information is used to indicate intention of the query text (Anastasakos, ¶111 At 224, an intent of user input may be detected.  For example, text contained in user input may be analyzed to determine an intent of the user input”); 
according to the intention information (Anastasakos, ¶137 “a target of the constructed response may be selected and/or determined by matching an actual result desired by a user to a particular application that is configured to and/or capable of providing an application response that is scoped to the actual result desired by the user.  An actual result desired by a user may be determined, for example, based on a detected intent of user input” wherein the particular application is the domain, and the actual result is determined by the detected intent), determining a query interface (Anastasakos, ¶107 “At 222, a domain of user input may be detected”) for querying the intention (Anastasakos, ¶137 “a target of the constructed response may be selected and/or determined by matching an actual result desired by a user to a particular application that is configured to and/or capable of providing an application response that is scoped to the actual result desired by the user.  An actual result desired by a user may be determined, for example, based on a detected intent of user input”); and 
querying (Anastasakos, ¶129 At 260, a request maybe construed using the normalized value”) a query result (Anastasakos, ¶129 “a constructed request may be configured to yield a result that is scoped to a specific result with respect to a specific normalized entity”) matching the feature information (Anastasakos, ¶125 “At 250, a surface form may be mapped to a normalized value.  In various embodiments, a surface form of an entity, ambiguous entity representation or other type of expression … may be resolved, normalized and/or mapped to a normalized value”) in information corresponding to the intention (Anastasakos, ¶137 “a target of the constructed response may be selected and/or determined by matching an actual result desired by a user to a particular application that is configured to and/or capable of providing an application response that is scoped to the actual result desired by the user.  An actual result desired by a user may be determined, for example, based on a detected intent of user input” wherein the particular application is the domain, and the actual result is determined by the detected intent) through the query interface (Anastasakos, ¶130 “a request using a normalized value may be construed for… services related to a particular domain”).

With regard to claim 11 Anastasakos teaches a non-transitory computer-readable storage medium storing computer instructions for causing the computer to perform (Anastasakos, ¶49 “computer-readable media can embody computer-readable instructions for execution by computer system 130”): 
identifying intention information (Anastasakos, ¶111 At 224, an intent of user input may be detected.  For example, text contained in user input may be analyzed to determine an intent of the user input”) and feature information (Anastasakos, ¶116 At 230, entity representation(s) contained in user input may be tagged with entity type(s); ¶122 “At 240, a surface form of an entity may be detected within an entity representation.  In various embodiments, a surface form, ambiguous entity representation or other type of expression (e.g., a temporal expression…) of a query text (Anastasakos, ¶105 At 210, user input expressed as text may be received”), wherein the intention information is used to indicate intention of the query text (Anastasakos, ¶111 At 224, an intent of user input may be detected.  For example, text contained in user input may be analyzed to determine an intent of the user input”); 
according to the intention information (Anastasakos, ¶137 “a target of the constructed response may be selected and/or determined by matching an actual result desired by a user to a particular application that is configured to and/or capable of providing an application response that is scoped to the actual result desired by the user.  An actual result desired by a user may be determined, for example, based on a detected intent of user input” wherein the particular application is the domain, and the actual result is determined by the detected intent), determining a query interface (Anastasakos, ¶107 “At 222, a domain of user input may be detected”) for querying the intention (Anastasakos, ¶137 “a target of the constructed response may be selected and/or determined by matching an actual result desired by a user to a particular application that is configured to and/or capable of providing an application response that is scoped to the actual result desired by the user.  An actual result desired by a user may be determined, for example, based on a detected intent of user input”); and 
querying (Anastasakos, ¶129 At 260, a request maybe construed using the normalized value”) a query result (Anastasakos, ¶129 “a constructed request may be configured to yield a result that is scoped to a specific result with respect to a specific normalized entity”) matching the feature information (Anastasakos, ¶125 “At 250, a surface form may be mapped to a normalized value.  In various embodiments, a surface form of an entity, ambiguous entity representation or other type of expression … may be resolved, normalized and/or mapped to a normalized value”) in information corresponding to the intention (Anastasakos, ¶137 “a target of the constructed response may be selected and/or determined by matching an actual result desired by a user to a particular application that is configured to and/or capable of providing an application response that is scoped to the actual result desired by the user.  An actual result desired by a user may be determined, for example, based on a detected intent of user input” wherein the particular application is the domain, and the actual result is determined by the detected intent) through the query interface (Anastasakos, ¶130 “a request using a normalized value may be construed for… services related to a particular domain”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Anastasakos in view of Bennett [2015/0363485].
	With regard to claims 4, 9 and 14 Anastasakos teaches wherein the time point information is obtained in the following manner: 
normalizing the time description information to obtain time normalization information (Anastasakos, ¶122 “temporal expression… that requires normalization may be detected within an entity representation”; ¶70); 
… a time analysis rule (Anastasakos, ¶145 “interpreter 330 may be implemented by various normalization rules and trained models that are configured to produce normalization”; ¶149 “normalization may be provided to interpreter 330 for mapping and/or resolution using one or more of: deterministic normalization component 332, lookup table normalization component 334, machine learned normalization component 336, and/or normalization index retrieval component 338”) matching the time normalization information as the normalized time information (Anastasakos, ¶122); 
… multiple time analysis rules (Anastasakos, ¶145 “interpreter 330 may be implemented by various normalization rules and trained models that are configured to produce normalization”; ¶149 “normalization may be provided to interpreter 330 for mapping and/or resolution using one or more of: deterministic normalization component 332, lookup table normalization component 334, machine learned normalization component 336, and/or normalization index retrieval component 338”) matching the time normalization information (Anastasakos, ¶70, ¶71, ¶150, ¶154),…a target time analysis rule to analyze the time normalization information to obtain the time point information as rule used to determine the current time reference (Anastasakos, ¶150 “In this example, a normalization may involve mapping the temporal expression “recent” to a normalized date range value with respect to a current time reference and/or query session related time reference”; ¶70); 
… time analysis rule (Anastasakos, ¶145 “interpreter 330 may be implemented by various normalization rules and trained models that are configured to produce normalization”; ¶149 “normalization may be provided to interpreter 330 for mapping and/or resolution using one or more of: deterministic normalization component 332, lookup table normalization component 334, machine learned normalization component 336, and/or normalization index retrieval component 338”) matching the time normalization information (Anastasakos, ¶70, ¶71, ¶150, ¶154), using the time analysis rule to analyze the time normalization information to obtain the time point information as rule used to determine the current time reference (Anastasakos, ¶150 “In this example, a normalization may involve mapping the temporal expression “recent” to a normalized date range value with respect to a current time reference and/or query session related time reference”; ¶70).
	Anastasakos does not explicitly teach in case that there are multiple time analysis rules matching the time normalization information, using a preset conflict resolution strategy to select a target time analysis rule to analyze the time normalization information to obtain the time point information; in case that there is only one time analysis rule matching the time normalization information, using the time analysis rule to analyze the time normalization information to obtain the …information.
	Bennet teaches querying a … analysis rule matching the… information (Bennet, ¶52 “the rule applier system 616 searches the rules 116 for at least one content retrieval rules that is triggered based upon the query and the context”); 
in case that there are multiple … analysis rules matching the …information (Bennet, ¶52 “When multiple rules can be triggered”), using a preset conflict resolution strategy to select a …analysis rule (Bennet, ¶52 “the rules applier system 616 can select some threshold number of rules with the highest effectiveness scores assigned thereto”; ¶31 “The rules analyzer system 114 is generally configured to estimate the effectiveness of a content retrieval rules generated by the rules generation system 112… the qualities of the content retrieval rules can be employed to rank the rules, such that, on average, the most effective content retrieval rules will be used responsive to receipt of queries”) to analyze the … information to obtain the… information (Bennet, ¶52 “Once the rules has been identified, the rules applier system 616 can execute the rules, which may include transmitting the reformulated query identified in the rules… to the search system 618”); 
in case that there is only one … analysis rule matching the… information as identifying only content retrieval rules, thus not triggering multiple rules (Bennet, ¶52 “the rule applier system 616 searches the rules 116 for at least one content retrieval rules that is triggered based upon the query and the contexts.  When multiple rules can be triggered, the rules applier system 616 can select some threshold number of rules”), using the … analysis rule to analyze the …information to obtain the …information (Bennet, ¶52 “Once the rules has been identified, the rules applier system 616 can execute the rules, which may include transmitting the reformulated query identified in the rules… to the search system 618”).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the normalization analytics taught by Anastasakos using the rule scoring and selection method taught by Bennet as it yields the predictable results of providing a means of ensuring that the most effective content retrieval rules will be used responsive to the query (Bennet, ¶31).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691. The examiner can normally be reached Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA L WILLIS/Primary Examiner, Art Unit 2156